PER CURIAM.
Motion granted, without costs, upon condition that the moving defendants stipulate that the plaintiff may withdraw his appeal to the Court of Appeals, without costs, and also pay to the plaintiff, if he does withdraw such appeal, the expense of printing of appeal book in the Court of Appeals, and all other of the plaintiff’s taxable disbursements of the appeal; payment to be made within 10 days after the same are taxed and notice thereof served upon defendants’ attorney. If default is made in the performance of such condition, this motion is denied with $10 costs.